COXE, Circuit Judge.
The collector classified the appellants’ importations tinder Act July 31, 1897, c. 11, § 1, Schedule A, par. 68, 30 Stat. lot (U. S. Comp. St. 1901, p. 1631), which reads as follows:
Medicinal preparations not containing alcohol or in the preparation of which akohoJ is not used, not specifically provided for in ibis Act, twenty-five per centum aft valorem. 30 Stat. 154.
'Hie appellants insist that their merchandise should have been assessed as “wool grease” under paragraph 379 of the same act, which is as follows :
Xu How, ihree-fourths of one. cent per pound; wool grease, including that known commercially as degras or brown wool grease, one-half of one cent per pound. 30 Stat. 172.
Hie board and the Circuit Court, after a careful review of the facts, readied the conclusion that the merchandise was not wool grease. If not wool grease, the appellants must fail.
In February, 1895, two years prior to the passage of the act in question, the Circuit Court, in Movius v. United States, 66 Fed. 734, it; d before it a case in all essential particulars similar upon the facts to IH case at bar. The paragraph (316) of Act Oct. J, 1890, c. 1344, § E Schedule G, 36 Stat. 588, was identical in language with the paragraph now in question. The court there described wool grease as follows:
Wool grouse is of a brown color and viscous consistency. It is extracted from wool washings, and consists of cholesteriu and other fats and volatile ful tv acids. 11 contains from 15 to 30 per cent, of potash. It emhs a rank, (psHgrooable odor, it resembles molasses and tar mixed together, it is imported in returned petroleum barrels, it is worth from 2% to 3 cents a pound, and its chief use is for stuffing leather.
The merchandise in question here is a highly finished product, used principally in therapeutics, and is sold generally to the drug trade, hut a_ portion thereof (represented by samples 3 and 4) is used for medicinal and very high-class soap and for salves, imparting thereto certain curative properties. It is worth from 10 to 15 cents per pound. It is not wool grease chemically, is used for entirely different purposes, and has never been known commercially as wool grease or degras.
We think that the importations are. medicinal preparations as that term has been defined by the courts, and that there is no satisfactory testimony that it is possible to use them otherwise. Dodge v. United *314States (C. C.) 130 Fed. 624; Park v. United States (C. C.) 66 Fed. 731.
The case is stronger for the government than the Movius Case, for the reason that the court prior to the passage of the present act had construed “wool grease” to include only the crude raw material and not the refined and expensive products derived therefrom. With this construction presumably in mind, Congress re-enacted the paragraph in identical language. This would hardly have been done if Congress had intended that the refined and expensive “lanolin” should enter as wool grease,and pay duty at the rate of only one-half of 1 cent per pound.
The decision is affirmed.